DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the heating device layer" in line 9 and claim 16 recites the limitation “the temperature sensor” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US5245161) in view of Grise (US4581521).
Okamoto discloses a heating device/method of using and fabricating heating device comprising a tubular body (10) having a passage (Figures 10 and 15) with tubing (t), an inner, braided, electrically resistive layer (5), an outer electrically insulating layer/sleeve (4), electrical contacts (2)/forming wires (Figures 11, 12) coupled with power source to provide current to inner layer (5) to increase temperature of inner layer (column 8, lines 20-26), a junction tip (6) located between inner (5) and outer (4) layer (Figures 10, 15), inner layer is a braided carbon fiber (column 7, lines 26-28), a diameter of 13 mm or less (Figure 3A, 4A; column 5, lines 2-6), tubing (t) received in passage (Figures 10, 15), heating device (5) is an integral component of .
Claims 2, 3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Grise as applied to claims 1 and 14 above, and further in view of EP-2139295.
Okamoto in view Grise discloses all of the recited subject matter except a temperature sensor coupled to an inner layer.  EP-2139295 discloses a temperature sensor (225) coupled to an inner layer (215). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a temperature sensor coupled to an inner layer as disclosed by EP-2139295 in the heating device of Okamoto in view of Grise because, temperature sensor coupled to an inner layer allows temperature to be monitored more efficiently.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Grise as applied to claims 1 and 10 above, and further in view of Naylor et al (US9538581).
Okamoto in view Grise discloses all of the recited subject matter except application is a continuous flow chemical reactor application.  Naylor et al discloses a continuous flow chemical reactor (column 6, lines 45-48; Figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included a continuous flow chemical reactor as disclosed by Naylor et al in the heating device of Okamoto in view of Grise because, a continuous flow chemical reactor generates heat for tubes with fluid therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







stf								/SHAWNTINA T FUQUA/
July 30, 2021							Primary Examiner, Art Unit 3761